Notice of Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yoshiko Ito, 70,437 on April 13, 2022.
The application has been amended as follows: 
Please amend claim 11 to:
11.  A method for hand-drawing elements implemented on a computing device, the computing device comprising a processor, a memory, and at least one non-transitory computer readable medium for recognizing input under control of the processor, the method comprising:
detecting input elements hand-drawn on an input surface, said input elements including text and non-text elements;
displaying on a display device a plurality of said input elements in digital ink, each input element being formed by at least one stroke of digital ink;
classifying input digital ink as text or non-text, and predefining blocks of at least one input element classified as text or non-text;
[[receiving-a]] receiving a first gesture with the input surface, wherein the first gesture causes a predefined block to be selected, wherein the selected predefined block contains text and is rescaled during a first edition operation, and wherein text reflow is performed in response to rescaling the selected predefined block; and
receiving a second gesture, different from the first gesture, with the input surface to define a selection area, wherein the second gesture causes selection of each input element contained at least partially within the selection area irrespective of the predefined blocks, wherein at least one input element contains text, wherein the at least one input element comprises either a sub-part only of a predefined block or multiple predefined blocks, wherein the at least one input element is rescaled during a second edition operation, and wherein each text element of the at least one input element is moved without rescaling in response to rescaling of the at least one input element.
REASONS FOR ALLOWANCE
Claims 1–6, 8, 10, 11, 14, and 15 are allowed, subject to the Examiner’s Amendment set forth below. It is the Examiner’s understanding that no extension fee is required for this amendment, because “an examiner’s amendment correcting only formal matters that are identified for the first time after a reply is made to a final Office action would not require any extension fee, since the reply to the final Office action put the application in condition for allowance except for the correction of formal matters, the correction of which had not yet been required by the examiner.” MPEP § 706.07(f)(II.)(G).
The following is an examiner’s statement of reasons for allowance.
The reasons for allowance of claims 1 and 15 has previously been discussed. Unlike those claims, claim 11 previously recited features that were optional by virtue of those features being contingent upon an unmet contingency. In response, the Applicant narrowed the scope of claim 11 to require each contingent limitation’s contingency, i.e., “receiving a first gesture with the input surface” and “receiving a second gesture, different from the first gesture, with the input surface to define a selection area.” As such, claim 11 is now allowable for the same reasons as previously given for claims 1 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/​apply/patent-center for more information about Patent Center and https://www.uspto.gov/​patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176